Allowable Subject Matter
Claims 1, 5, 6, 10, 11, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Prasad (US 20160374050 A1) discloses “A method for receiving, by a user equipment (UE), single-cell multi-transmission data, the method comprising… wherein the single-cell multi-transmission performs group communication through … radio resource shared with other UEs included in a same group in the primary cell;” in paragraph 138; “receiving single-cell multi-transmission control information in the primary cell, wherein the single-cell multi-transmission control information is information for controlling the single-cell multi-transmission; and identifying whether a neighboring cell provides the single-cell multi-transmission using the single-cell multi-transmission control information…” in paragraph 143; and “…and wherein the method comprises requesting to receive a group communication service through unicast to one of a group communication service application server, a base station, and a broadcast/multicast server before a cell change to the neighboring cell when the neighboring cell does not provide single-cell multi-transmission” in paragraph 144. However, Prasad does not explicitly disclose “receiving system information for single-cell multi-transmission in a primary cell (PCell),” group communication through “a Physical Downlink Shared Channel (PDSCH)”, “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI) that the neighboring cell provides, and information on the neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI),” nor “and wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information”. Anchan (US 20130121133 A1) discloses the missing features “receiving system information for single-cell multi-transmission in a primary cell (PCell)” and “wherein the single-cell multi-transmission control information is indicated through a Physical Downlink Control Channel (PDCCH) and is scheduled by the system information” in paragraph 68 and would be obvious to be combined with Prasad because obtaining the control information based on system information using such a process increases system interoperability. However, Anchan also does not explicitly disclose Yu discloses the missing feature group communication through “a Physical Downlink Shared Channel (PDSCH)” in paragraph 12 and would be obvious to be combined with Prasad and Anchan because doing so is necessary to obtain the benefits of group communication and hence including such information enhances service quality. However, Yu also does not disclose “wherein the single-cell multi-transmission control information comprises cell identification information on a neighboring cell providing the single-cell multi-transmission, group communication service identification information (Temporary Mobile Group Identity: TMGI) that the neighboring cell provides, and information on the neighboring cell providing the single-cell multi-transmission associated with group identification information (Group-Radio Network Temporary Identifier: G-RNTI)” holistically within the context of the entire claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 6 and 11 are similar to claim 1 and are allowed for similar reasons. Claims 5, 10 and 15 depend on claims 1, 6, and 11 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412